Court of Appeals, State of Michigan

                                               ORDER

                                                                            Kathleen Jansen
In re AL Collier Minor                                                       Presiding Judge

Docket No .   330018                                                        Peter D. O'Connell

LC No .       2014-043766-NA                                                Michael J. Riordan
                                                                             Judges


               The Court orders that the June 21 , 2016 opinion is hereby AMENDED. The opinion
contained the following clerical error: The court name shown in the header on the first page should read
Muskegon Circuit Court.

              In all other respects, the June 21 , 2016 opinion remains unchanged\.




                         A tme copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                                   AUG 2 2 2016
                                        Date